Opinion by
William W. Porter, J.,
No principle of law is debated in the arguments in this case. A superficial examination of the facts and figures might lead to considerable difficulty in determining the rights of the parties. The marshaling of the facts by the appellants’ counsel, at first blush, would have the effect of raising doubt as to the right of the defendant to retain the sum of $450, sued for, but a careful consideration of the testimony leads inevitably to the conclusion that the controversy is one of fact pure and simple. The learned trial judge in his charge manifests a comprehensive grasp of the situation presented, and properly instructed the jury that “ the sole question in the case is, was the amount realized, upon that note to be returned to Mr. Rinard, or was it to be retained by the Lincoln National Bank, and applied to this indebtedness against the lumber companies, upon which Mr. Rinard was an indorser and liable to the bank ? ”
*586The trial judge then proceeds with palpable fairness to call the attention of the jury to the testimony bearing upon this issue of fact. They have found for the defendant. There are but two assignments of error properly presented. Each is based upon an excerpt from the charge, and each, taken with its context, is without error in law or in fact. We deem it unnecessary to discuss the details of the case and affirm the judgment.